94 S.E.2d 324 (1956)
244 N.C. 487
STATE
v.
Fred Thomas MILLS.
No. 3.
Supreme Court of North Carolina.
September 19, 1956.
William B. Rodman, Jr., Atty. Gen., Robert E. Giles, Asst. Atty. Gen., for the State.
I. C. Crawford, L. C. Stoker, Asheville, for defendant, appellant.
PER CURIAM.
While the defendant duly noted exceptions (1) to the trial court's rulings on the admissibility of evidence and (2) to parts of the charge, his assignments of error do nothing more than refer to the pages of the record where the alleged errors may be discovered. The assignments, therefore, fail to comply with Rule 19(3), Rules of Practice in the Supreme Court, 221 N.C. 554, 555. "`Just what will constitute a sufficiently specific assignment must depend very largely upon the special circumstances of the particular case; but always the very error relied upon should be definitely and clearly presented, and the court not compelled to go beyond the assignment itself to learn what the question is.'" Steelman v. Benfield, 228 *325 N.C. 651, 46 S.E.2d 829, 831.
However, assignments of error Nos. 10 and 16 do present the question of the sufficiency of the evidence to go to the jury. The evidence in the case as disclosed in the record, when taken in the light most favorable to the State, is sufficient to warrant the verdict and to sustain the judgment thereon.
No error.
RODMAN, J., took no part in the consideration or decision of this case.
JOHNSON, J., not sitting.